Citation Nr: 0711599	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-16 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
left knee with synovitis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Newark, New Jersey and St. 
Petersburg, Florida that denied an evaluation in excess of 20 
percent for service-connected left wrist disability.  The 
appellant now resides within the St. Petersburg, Florida 
jurisdiction.

The appellant was afforded a personal hearing in January 2007 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

A reopened claim for an increased rating for service-
connected left knee disability was received in May 2003.  

The veteran contends that the symptomatology associated with 
his service-connected left knee disability is more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrants a higher rating.  He presented 
testimony on personal hearing on appeal in January 2007 to 
the effect that the condition was worsening with pain, 
swelling, locking, and instability.  The appellant testified 
that he had significant activity restrictions, and that the 
knee compromised his duties as a diesel mechanic as well as 
recreational pursuits, including dancing.  He stated that his 
wife sometimes had to help him put on his shoes, and that he 
had been given a cane to assist with ambulation at times.  

The veteran stated at his hearing that he received treatment 
at the Miami, Florida VA Medical Center and had upcoming 
magnetic resonance imaging (MRI) that would be followed by a 
referral to a specialist for consultation.  He related that 
he had previously received treatment at the East Orange, New 
Jersey VA facility.  It appears that no VA outpatient records 
have been requested.  As VA has notice of the existence of 
additional VA records, they must be retrieved and associated 
with the other evidence already on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA records dating from May 2002 should be 
requested and associated with the claims folder.

Additionally, review of the record discloses that the 
appellant has sought treatment from a number of private 
physicians for left knee symptoms and complaints.  In a 
medical report dated in August 2004 from E. G., M.D., 
arthroscopic surgery was recommended.  In this regard, the 
appellant should be requested to submit authorization to RO 
to request more recent clinical records pertaining to the 
left knee.

The Board observes that the veteran was last examined for VA 
compensation purposes in April 2005.  The examiner noted on 
that occasion that the claims folder was not available for 
review.  During the most recent personal hearing in January 
2007, the appellant stated that his symptoms had increased in 
severity since the most recent VA examination and that 
surgery had been suggested.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  
Therefore, a current VA examination is required.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  All VA clinical records dating from 
May 2002 to the present should be 
retrieved from the East Orange, New 
Jersey and the Miami, Florida VA 
facilities and associated with the 
claims folder.  

3.  The veteran should be contacted by 
letter and requested to identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, including Dr. 
E. G. who have treated the left knee 
since 2002.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence, if not already of 
record.

4.  After a reasonable period of time 
for all available records and/or 
responses from the above have been 
received, the veteran should be 
scheduled for a VA orthopedic 
examination, to include a functional 
capacity evaluation, for purposes of 
assessing the severity of his service-
connected left knee disability.  The 
claims folder and a copy of this remand 
should be provided to the examiner in 
connection with the examination.  The 
examiner must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted and 
clinical findings should be reported in 
detail.  The examination report should 
reflect consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.

The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected left knee disorder.  
The examiner should also indicate 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
disability.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  The examiner should express such 
functional loss in terms of additional 
degrees of limitation of motion (beyond 
that clinically shown).

The examiner should set forth a 
complete rationale for the opinions 
expressed in the clinical report.

5.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




